ORDER
PER CURIAM.
Walter Scott appeals a judgment requiring him to pay child support. On appeal, Scott argues that the trial court erred in that it lacked jurisdiction to determine a father-child relationship because the action was time-barred, and erred in failing to set aside the judgment despite evidence that Scott was disabled, unemployed and lacked the ability to pay.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgement affirmed in accordance with Rule 84.16(b).